Manning, O. J.
Upon the question of jurisdiction, I rest my concurrence upon the phraseology of the special act, which provides for the transfer of causes to Rod River parish, “ whether the suits be settled or unsettled.” Withouj; that sweeping provision, I think the Natchitoches court would have jurisdiction of the action to revive the judgment, because of the requirement that the citation for revival must proceed “from the court which rendered the judgment.” And I think this is true, whether the defendants reside in the parish or not. The special law for the revival of judgments fixes the forum for that class of actions, and a removal of the defendants, or any of them, from the parish where they were sued in the original action, does not in any manner affect the jurisdiction of the court of that parish quoad the suit for revival.